J-S22036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CANDY T. MARTIN                            :
                                               :
                       Appellant               :   No. 1420 MDA 2018

           Appeal from the Judgment of Sentence Entered July 3, 2018
    In the Court of Common Pleas of Cumberland County Criminal Division at
                        No(s): CP-21-CR-0000095-2018


BEFORE:      SHOGAN, J., DUBOW, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                             FILED MAY 08, 2019

        Candy T. Martin (Martin) appeals from the judgment of sentence

imposed by the Court of Common Pleas of Cumberland County (trial court)

after her jury conviction of Simple Assault as well as a trial court conviction of

summary Harassment and Criminal Mischief.1 Specifically, she challenges the

weight of the evidence to support her conviction of Simple Assault. We affirm.

        We take the following pertinent legal and factual background from the

trial court’s November 9, 2018 opinion and our independent review of the

record.    Deborah Baker (Baker) and Martin’s former husband, Kim Taylor

(Taylor), share an apartment as roommates. The conviction at issue here

arose out of a June 24, 2017 incident between Baker and Martin at the

____________________________________________


1   18 Pa.C.S. §§ 2701(a), 2709(a)(1), and 3304(a)(2), respectively.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S22036-19


apartment.    At trial, Martin testified on her own behalf.   Baker and Taylor

testified on behalf of the Commonwealth.

      Martin testified that she entered Baker’s apartment, in spite of warnings

by Taylor and their daughter that she not do so, because Baker had called her

a few days prior and Martin wanted to inquire about what she wanted. (See

N.T. Trial, 5/10/18, at 88-89). According to her version of events, when she

entered the apartment and asked Baker what she wanted, Baker immediately

jumped off the couch, came toward her screaming for her to get out and

grabbed her. (See id. at 89). She explained that she attempted to push

Baker off, but that Baker maintained her grasp, looked like she was going to

strike her, and they ended up by the window. (See id.). Martin said that she

did not hit Baker. (See id. at 94).

      Baker testified that Martin entered her home without her permission and

that she repeatedly told her to get out. (See id. at 33). However, Baker

maintained that when Martin refused to leave, she “took her by the arm and

gently guided her to [the] door, showing her the exit,” and told her to get out.

(Id.). Also according to Baker, as she led Martin to the door, Martin began

pushing and kicking her, and “grabbed [her] glasses, scratched [her] face,”

and “got her against the window where the AC was” located. (Id. at 33-34).

Baker explained that she began “squeezing” Martin to free herself, but that

Martin continued to “hit[], punch[], [and] shov[e]” her. (Id. at 34). Martin

threatened Baker that she was going to push her out of the window, causing


                                      -2-
J-S22036-19


the blinds to fall out and the air conditioner unit to fall two stories to the

ground below. (See id.). Taylor eventually heard the yelling, broke apart the

fight and successfully asked Martin to leave. Baker called 911. (See id.).

      Taylor also testified that he was outside when Martin approached the

apartment and that he and their daughter urged her not to enter the

residence.    (See id. at 65-66).   He stated that after Martin entered the

apartment, he heard Baker yelling at her to get out and he then saw the air

conditioner fall out of the window. (See id. at 65). When Taylor entered the

apartment, Martin had Baker “against the window and the wall,” and Baker

was holding Martin’s shirt. (Id. at 66). Taylor broke them up.

      Martin was convicted of the aforementioned charges. The trial court

sentenced her to pay the costs of prosecution, a fine and restitution, and

ordered her not to have any contact with Baker. Martin filed a post-sentence

motion in which she argued that the verdict was against the weight of the

evidence because “the evidence proved that [she] was not the initial aggressor

in the incident and that any injuries to [] Baker or damage to her property

that resulted from the altercation were the result of [] Martin acting in self-

defense.”    (Martin’s Post-Sentence Motion, 7/13/18, at 1).   The trial court




                                     -3-
J-S22036-19


denied the post-sentence motion and Martin timely appealed.2 She and the

trial court complied with Rule 1925. See Pa.R.A.P. 1925.

       Our review of Martin’s weight of the evidence claim is guided by the

following legal principles. “One of the least assailable reasons for granting or

denying a new trial is the lower court’s conviction that the verdict was or was

not against the weight of the evidence and that a new trial should be granted

in the interest of justice.” Commonwealth v. Soto, 202 A.3d 80, 97 (Pa.

Super. 2018) (citation omitted). “The weight of the evidence is exclusively

for the finder of fact, who is free to believe all, none or some of the evidence

and to determine the credibility of the witnesses.” Commonwealth v. Miller,

172 A.3d 632, 642 (Pa. Super. 2017), appeal denied, 183 A.3d 970 (Pa. 2018)

(citation omitted).      “[The] jury is free to disbelieve all of the defense’s

testimony, and is free to believe all of the testimony of the Commonwealth’s

witnesses . . . [and thereby] resolve any conflicts in the evidence.”

Commonwealth v. Reynolds, 835 A.2d 720, 732 (Pa. Super. 2003) (citation

omitted). “Because the trial judge has had the opportunity to hear and see

the evidence presented, an appellate court will give the gravest consideration

to the findings and reasons advanced by the trial judge when reviewing a trial



____________________________________________


2“[A]ppellate review is limited to determining whether the trial court “palpably
abused its discretion in ruling on the weight claim.” Commonwealth v.
Champney, 832 A.2d 403, 408 (Pa. 2003), cert. denied, 542 U.S. 939 (2004)
(citation omitted).


                                           -4-
J-S22036-19


court’s determination that the verdict is [or is not] against the weight of the

evidence.” Id. at 643 (citation omitted). “It is well-settled that we cannot

substitute our judgment for that of the trier of fact.”       Id. at 642 (citation

omitted). Finally, “in order for a defendant to prevail on a challenge to the

weight of the evidence, the evidence must be so tenuous, vague and uncertain

that the verdict shocks the conscience of the court.”        Id. at 643 (citation

omitted).

      Section 2701 of the Pennsylvania Crimes Code provides, in pertinent

part: “A person is guilty of assault if he . . . attempts to cause or intentionally,

knowingly or recklessly causes bodily injury to another.”            18 Pa.C.S. §

2701(a)(1). However, “[t]he use of force upon or toward another person is

justifiable when the actor believes that such force is immediately necessary

for the purpose of protecting himself against the use of unlawful force by such

other person on the present occasion.”         18 Pa.C.S. § 505(a).       “When a

defendant introduces evidence of self-defense, the Commonwealth bears the

burden of    disproving    such   a defense     beyond a reasonable         doubt.”

Commonwealth v. Rivera, 983 A.2d 1211, 1221 (Pa. 2009), cert. denied,

560 U.S. 909 (2010) (citation omitted).

      In the instant matter, Martin essentially argues that the jury should have

believed her version of events over those of Baker. However, we conclude

that the trial court did not abuse its discretion when it found that the jury

could reasonably decide that the Commonwealth disproved Martin’s claim of


                                       -5-
J-S22036-19


self-defense beyond a reasonable doubt.            The Commonwealth introduced

testimonial evidence that detailed the altercation between Martin and Baker

that was contrary to Martin’s version of events. Specifically, Baker testified

that she immediately asked Martin to leave when she entered the apartment,

and that, in response, Martin attacked her, scratched her face, punched her

eyeglasses off her, and threatened to push her out of the window, resulting in

the air conditioner falling to the ground outside.

       The jury was free to believe all, some or none of the above testimony.

See Miller, supra at 642; see also Reynolds, supra at 732. Hence, the

trial court properly exercised its discretion when it found that the jury could

reasonably conclude that the Commonwealth disproved Martin’s claim of self-

defense beyond a reasonable doubt.3            See 18 Pa.C.S. § 505(a); Rivera ,

supra at 1221.         Accordingly, the trial court did not palpably abuse its

discretion when it found that the jury’s verdict did not shock its sense of

justice.   (See Trial Ct. Op., at 8-9); see also Miller, supra at 642-43;

Champney, supra at 200.

       Judgment of sentence affirmed.




____________________________________________


3 Even if the jury credited Martin’s testimony that she believed that Baker was
going to hit her, the jury was free to find that she “did not reasonably believe
that it was immediately necessary to use force to protect herself” before
attacking Baker. 18 Pa.C.S. § 505(a).

                                           -6-
J-S22036-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/08/2019




                          -7-